SNYDER, Judge,
dissenting.
I respectfully dissent. The agreed facts show patently that the proposed city could not furnish normal municipal services within a reasonable time.
Respondents’ petition to the St. Louis County Council projected a budget with annual expenditures of $3,610,952, including capital expenses of $376,545. Revenues were projected at $4,186,842 annually, including a gross receipts utility tax collection of $1,867,171 or 44.6% of the total revenues. It is obvious that without the utility tax the city could not exist.
It would require months to submit the tax to a vote of the people, and in these days of resistance to increased taxes and more government, there is no assurance that a majority of the voters would approve a substantial addition to their already high utility bills. Even if the utilities tax were to be approved, the revenue would not be available within a reasonable time.
And what happens if the utility tax is submitted to a vote and fails of passage? Admittedly the proposed municipality, having failed to raise almost half of the projected revenue requirement, would be able to furnish only minimal municipal services, a chaotic situation for the city residents.
It is true there is always some speculation and conjecture about the ability of a new municipality to raise money and provide services, but the majority would stretch conjecture beyond reasonable limits.
If the Hancock Amendment, Mo. Const. Art. X, Sec. 22(a), does indeed make it difficult for new municipalities to incorporate, then perhaps the solution is an amendment to the Hancock Amendment. It is a part of Missouri law and the citizens who adopted it must live with it.
I would reverse the judgment of the circuit court.